Citation Nr: 0839500	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  04-14 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an increased rating for residuals of right 
ankle fracture, currently evaluated as 20 percent disabling.

2.  Entitlement to an initial rating greater than 10 percent 
for patellofemoral syndrome of the right knee from August 29, 
2001 to January 11, 2006.

3.  Entitlement to an initial rating greater than 20 percent 
for patellofemoral syndrome of the right knee since January 
11, 2006.

4.  Entitlement to an initial rating greater than 10 percent 
for patellofemoral syndrome of the left knee from August 29, 
2001 to January 11, 2006.

5.  Entitlement to an initial rating greater than 20 percent 
for patellofemoral syndrome of the left knee since January 
11, 2006.

6.  Entitlement to service connection for lumbar spine (back) 
disability.

7.  Entitlement to service connection for cervical spine 
(neck) disability.
REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from May 1984 to January 
1990.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by Regional Offices (RO's) of 
the Department of Veterans Affairs (VA).  In April 2002, the 
Los Angeles, California RO assigned a 20 percent rating for 
service-connected residuals of right ankle fracture.  

In a July 2002 rating decision, the RO denied claims of 
service connection for lumbar spine, cervical spine and 
bilateral patellofemoral syndrome disabilities.  The veteran 
appealed these determinations.

An April 2005 RO rating decision granted service connection 
for patellofemoral pain syndrome of the right and left knees, 
and assigned initial 10 percent ratings for each knee 
effective to the date of claim, August 29, 2001.  The veteran 
appealed the initial ratings assigned.

In a September 2007 rating decision, the San Diego, 
California RO increased the initial ratings for right and 
left knee disabilities to 20 percent each effective January 
11, 2006.  

The Board has rephrased the issues listed on the title page 
to reflect that staged ratings have been assigned for the 
service-connected right and left knee disabilities.

The Board notes that, in a written statement received in 
December 2007, the veteran withdrew his request for a hearing 
before the Board in lieu of a personal hearing before an RO 
Decision Review Officer (DRO).  He later changed his request 
to an informal DRO conference in April 2008, but he failed to 
report.  He had previously attended a DRO conference in July 
2004.  


FINDINGS OF FACT

1.  The veteran's right ankle disability is not shown to 
result in ankylosis of the ankle joint.

2.  For the time period from August 29, 2001 to January 11, 
2006, the veteran's right retropatellar pain syndrome was 
productive of painful motion, limitation of motion no less 
than 0 degrees of extension and flexion to 115 degrees even 
with consideration of pain, and no instability.

3.  For the time period since January 11, 2006, the veteran's 
right retropatellar pain syndrome has been productive of 
painful motion, limitation of motion no less than 0 degrees 
of extension and flexion to 50 degrees, and no instability.

4.  For the time period from August 29, 2001 to January 11, 
2006, the veteran's left retropatellar pain syndrome was 
productive of painful motion, limitation of motion no less 
than 0 degrees of extension and flexion to 120 degrees even 
with consideration of pain, and no instability.

5.  For the time period since January 11, 2006, the veteran's 
left retropatellar pain syndrome has been productive of 
painful motion, limitation of motion no less than 0 degrees 
of extension and flexion to 50 degrees, and no instability.

6.  The veteran's lumbar spine disability did not did not 
have its onset until several years after separation from 
active service, is not etiologically related to the veteran's 
active service, and was not caused or aggravated by the 
veteran's service- connected disabilities.

7.  The veteran's cervical spine disability did not did not 
have its onset until several years after separation from 
active service, is not etiologically related to the veteran's 
active service, and was not caused or aggravated by the 
veteran's service- connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 20 percent for 
residuals of right ankle fracture have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 
4.3, 4.40, 4.45, 4.7, 4.71a, Diagnostic Codes (DC's) 5270, 
5271 (2008).

2.  For the time period from August 29, 2001 to January 11, 
2006, the criteria for an initial rating greater than 10 
percent for right patellofemoral pain syndrome have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.20, 4.27, 4.7, 4.40, 4.45, 4.71a, DC's 5003, 5014, 5257, 
5260, 5261 (2008).

3.  For the time period since January 11, 2006, the criteria 
for an initial rating greater than 20 percent for right 
patellofemoral pain syndrome have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.20, 4.27, 4.7, 
4.40, 4.45, 4.71a, DC's 5003, 5014, 5257, 5260, 5261 (2008).

4.  For the time period from August 29, 2001 to January 11, 
2006, the criteria for an initial rating greater than 10 
percent for left patellofemoral pain syndrome have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.20, 4.27, 4.7, 4.40, 4.45, 4.71a, DC's 5003, 5014, 5257, 
5260, 5261 (2008).

5.  For the time period since January 11, 2006, the criteria 
for an initial rating greater than 20 percent for left 
patellofemoral pain syndrome have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.20, 4.27, 4.7, 
4.40, 4.45, 4.71a, DC's 5003, 5014, 5257, 5260, 5261 (2008).

6.  The criteria for service connection for lumbar spine 
disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2008).

7.  The criteria for service connection for cervical spine 
disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable law and regulation

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See 
AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original 
or an increased rating remains in controversy when less than 
the maximum available benefit is awarded). Reasonable doubt 
as to the degree of disability will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, separate ratings may also be assigned for separate 
periods of time based on the facts found.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  The relevant temporal focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Id.  See generally 38 U.S.C.A. 
§ 5110(b)(2).

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. 
§ 4.45.

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The words "slight," "moderate" and "severe" as used in 
the various DC's are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence for 
"equitable and just decisions."  38 C.F.R. § 4.6.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Arthritis may be presumed to have been incurred in service if 
manifest to a compensable degree within one year from 
discharge from service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307 are also 
satisfied.  38 U.S.C.A. § 1112, 1113; 38 C.F.R. § 3.309(a).

Service connection may be granted, on a secondary basis, for 
a disability which is proximately due to, or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310.  
Similarly, any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the result of 
a service-connected disease or injury, and not due to the 
natural progress of the nonservice-connected disease, will be 
service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  
In the latter instance, the nonservice-connected disease or 
injury is said to have been aggravated by the service-
connected disease or injury.  38 C.F.R. § 3.310.  In cases of 
aggravation of a veteran's nonservice-connected disability by 
a service-connected disability, such veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
38 C.F.R. § 3.322.

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the decision by the United States Court of Appeals 
for Veterans Claims (Court) in Allen v. Principi, 7 Vet. App. 
439 (1995), which addressed the subject of the granting of 
service connection for the aggravation of a nonservice-
connected condition by a service-connected condition.  See 71 
Fed. Reg. 52,744-47 (Sept. 7, 2006).  The existing provision 
at 38 C.F.R. § 3.310(b) was moved to sub-section (c).  Under 
the revised section 3.310(b), the regulation provides that:

Any increase in severity of a nonservice-
connected disease or injury that is proximately 
due to or the result of a service-connected 
disease or injury, and not due to the natural 
progress of the nonservice-connected disease, 
will be service connected.  However, VA will not 
concede that a nonservice-connected disease or 
injury was aggravated by a service-connected 
disease or injury unless the baseline level of 
severity of the nonservice-connected disease or 
injury is established by medical evidence created 
before the onset of aggravation or by the 
earliest medical evidence created at any time 
between the onset of aggravation and the receipt 
of medical evidence establishing the current 
level of severity of the nonservice-connected 
disease or injury.  The rating activity will 
determine the baseline and current levels of 
severity under the Schedule for Rating 
Disabilities (38 C.F.R. part 4) and determine the 
extent of aggravation by deducting the baseline 
level of severity, as well as any increase in 
severity due to the natural progress of the 
disease, from the current level.

71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. 
§ 3.310(b)).

The Board finds no prejudice to the veteran in evaluating the 
aspect of the claims involving secondary service connection 
under either the old or new criteria, which came in effect in 
October 2006 to address the Allen decision.  The Board has 
reviewed this case under both Allen and the old and new 
criteria.  See generally, Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); VAOPGCPREC 7-2003, 69 Fed. Reg. 25179 
(2004).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). 

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
has emphasized that when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).



II.  Disability ratings

A.  Right ankle

The RO has assigned a 20 percent rating for service-connected 
residuals of right ankle fracture under DC 5271.  This rating 
contemplates marked limitation of ankle motion.  38 C.F.R. 
§ 4.71a, DC 5271.  This is the maximum rating under this 
diagnostic code.  

Under DC 5270, a higher rating may be assigned for right 
ankle ankylosis in plantar flexion, between 30 and 40 
degrees, or in dorsiflexion, between 0 and 10 degrees.  
38 C.F.R. § 4.71a, DC 5270.  Ankylosis refers to immobility 
and consolidation of a joint due to disease, injury, or 
surgical procedure).  See Shipwash v. Brown, 8 Vet. App. 218, 
221 (1995) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 
91 (27th ed. 1988).  See also 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, NOTE 
(5) (defining ankylosis as fixation of a joint in a 
particular position.

Applying the above criteria to the facts of this case, the 
Board finds that the veteran's right ankle disability does 
not meet the criteria for a rating greater than 20 percent 
for any time during the appeal period.  The Board notes that 
the veteran's right ankle disability is not shown to result 
in ankylosis of the ankle joint.

In this case, the veteran describes severe right ankle pain 
with limited range of motion that interferes with his 
activities of daily living, providing the basis for the 
currently evaluation.  He has not, however, described 
fixation of his right ankle joint in any position.  The VA 
examination reports dated March 2002, May 2004, January 2006 
and June 2007, as well as the private treatment records, show 
active movement of the right ankle with no fixation of the 
joint in either plantar flexion or dorsiflexion.  For 
example, VA examination in June 2007 showed dorsiflexion from 
0 to 10 degrees, and plantar flexion from 0 to 30 degrees.  
Accordingly, the criteria for a rating greater than 20 
percent is not warranted under DC 5270.

The Board also finds that the veteran's right ankle 
disability does not warrant an evaluation greater than 20 
percent based on functional loss due to pain, weakness, 
fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 204-08 
(1995).  The medical evidence clearly shows that the right 
ankle disability is manifested by painful motion with 
weakness, fatigue and incoordination after repetitive 
movement.  In this regard, it is important for the veteran to 
understand that such symptoms provide the basis for the 
currently assigned maximum rating based on motion loss.  
Additionally, consideration of 38 C.F.R. §§ 4.40 and 4.45 is 
unnecessary as the maximum rating for limitation of motion 
has been assigned.  Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).  As such, the Board finds no basis for which a higher 
rating may be assigned.

Based on the above, the veteran's service-connected right 
ankle disability does not meet the criteria for an evaluation 
in excess of 20 percent under applicable evaluation criteria 
for any time during the appeal period.  As the preponderance 
of the evidence is against the veteran's claim, the doctrine 
of reasonable doubt is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  Hence, the appeal must be 
denied.

B.  Right and left knees

An RO rating decision dated April 2005 granted service 
connection for patellofemoral pain syndrome of the right and 
left knees, and assigned initial 10 percent ratings for each 
by analogy to DC 5099-5014, effective August 29, 2001.  This 
rating is analogous to osteomalacia with satisfactory 
evidence of painful motion.  See 38 C.F.R. § 4.27 (providing 
that unlisted disabilities requiring rating by analogy will 
be coded as the first two numbers of the most closely related 
body part and "99"); see also 38 C.F.R. § 4.20.

In a September 2007 rating decision, the RO increased the 
initial ratings for right and left knee disabilities to 20 
percent each under DC 5014-5260 effective January 11, 2006, 
the date VA examination first demonstrated limitation of 
flexion to 50 degrees for both knees. 

Included within 38 C.F.R. § 4.71a are multiple DC's that 
evaluate impairment resulting from service-connected knee 
disorders, including DC 5256 (ankylosis), DC 5257 (other 
impairment, including recurrent subluxation or lateral 
instability), DC 5258 (dislocated semilunar cartilage), 
DC 5259 (symptomatic removal of semilunar cartilage), DC 5260 
(limitation of flexion), DC 5261 (limitation of extension), 
DC 5262 (impairment of the tibia and fibula), and DC 5263 
(genu recurvatum).  

According to DC 5257, which rates impairment resulting from 
other impairment of the knee, to include recurrent 
subluxation or lateral instability of this joint, a 10 
percent rating will be assigned with evidence of slight 
recurrent subluxation or lateral instability of a knee; a 20 
percent rating will be assigned with evidence of moderate 
recurrent subluxation or lateral instability; and a 30 
percent rating will be assigned with evidence of severe 
recurrent subluxation or lateral instability. 

Pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain is inapplicable 
to ratings under DC 5257 because it is not predicated on loss 
of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).

DC 5014 refers to osteomalacia which is rated based on 
limitation of affected parts, as arthritis, degenerative.  
Degenerative arthritis, when established by X-ray findings, 
will be rated on the basis of limitation of motion under the 
appropriate DC's for the specific joint or joints involved.  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate DC's, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion to be combined, not added under DC 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, DC 5003.  For purpose of rating 
disability from arthritis, the knee is considered a major 
joint.  38 C.F.R. § 4.45(f).  The DC's that focus on 
limitation of motion of the knee are DC's 5260 and 5261.

Normal range of motion of the knee is to zero degrees 
extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, 
Plate II.  Under DC 5260, a noncompensable rating will be 
assigned for limitation of flexion of the leg to 60 degrees; 
a 10 percent rating will be assigned for limitation of 
flexion of the leg to 45 degrees; a 20 percent rating will be 
assigned for limitation of flexion of the leg to 30 degrees; 
and a 30 percent rating will be assigned for limitation of 
flexion of the leg to 15 degrees.  See 38 C.F.R. § 4.71a, 
DC 5260.  

Under DC 5261, a noncompensable rating will be assigned for 
limitation of extension of the leg to 5 degrees; a 10 percent 
rating will be assigned for limitation of extension of the 
leg to 10 degrees; a 20 percent rating will be assigned for 
limitation of extension of the leg to 15 degrees; a 30 
percent rating will be assigned for limitation of extension 
of the leg to 20 degrees; a 40 percent rating will be 
assigned for limitation of extension of the leg to 30 
degrees; and a 50 percent rating will be assigned for 
limitation of extension of the leg to 45 degrees.  38 C.F.R. 
§ 4.71a, DC 5261.

Important for this case, the VA Office of General Counsel has 
stated that compensating a claimant for separate functional 
impairment under DC's 5257 and 5003 does not constitute 
pyramiding.  VAOPGCPREC 23-97 (July 1, 1997).  In this 
opinion, the VA General Counsel held that a veteran who has 
arthritis and instability of the knee may be rated separately 
under DC's 5003 and 5257, provided that a separate rating is 
based upon additional disability.  Subsequently, in 
VAOPGCPREC 9-98 (Aug. 14, 1998), the VA General Counsel 
further explained that if a veteran has a disability rating 
under DC 5257 for instability of the knee, and there is also 
X-ray evidence of arthritis, a separate rating for arthritis 
could also be based on painful motion under 38 C.F.R. § 4.59.  
See also VAOPGCPREC 9-04 (Sept. 17, 2004) (which finds that 
separate ratings under DC 5260 for limitation of flexion of 
the leg and DC 5261 for limitation of extension of the leg 
may be assigned for disability of the same joint).

        i.  Time period from August 29, 2001 to January 11, 2006

Applying the criteria to the facts of this case, the Board 
finds that the criteria for an initial rating in excess of 10 
percent for the veteran's right and left knee disabilities 
have not been met for the time period prior to January 11, 
2006.  The Board notes that the lay and medical evidence 
demonstrates that the veteran's right retropatellar pain 
syndrome was productive of painful motion, limitation of 
motion no less than 0 degrees of extension and flexion to 115 
degrees even with consideration of pain, and no instability.  
The veteran's left retropatellar pain syndrome was productive 
of painful motion, limitation of motion no less than 0 
degrees of extension and flexion to 120 degrees even with 
consideration of pain, and no instability.

For example, VA examination in March 2002 demonstrated right 
knee extension to 0 degrees without pain, and flexion to 115 
degrees with pain.  The left knee had extension to 0 degrees 
without pain and flexion to 120 degrees with pain.  VA 
examination in May 2004 showed right knee range of motion 
from 0 to 120 degrees, and left knee range of motion from 0 
to 135 degrees.  

The accompanying private and VA clinical records note painful 
motion of the right and left knees, but did not disclose any 
range of motion findings other than a reference to normal 
(NL) range of motion (ROM) of the knees in the VA clinical 
setting in February 2001. 

Overall, this evidence provides highly probative evidence 
against a rating in excess of 10 percent for either knee 
based upon limitation of motion under DC's 5260 and/or 5261, 
showing right knee range of motion no worse than 0 to 115 
degrees even with pain, and left knee range of motion no 
worse than 0 degrees 120 degrees even with pain.

The Board acknowledges the veteran's report of bilateral knee 
pain, weakness, stiffness, swelling, recurrent subluxation, 
inflammation, instability, dislocation, locking, fatigue, and 
lack of endurance.  In this case, the RO has assigned initial 
10 percent rating for each knee by analogy to osteomalacia, 
which is rated similarly to degenerative arthritis.  Notably, 
the medical evidence above shows that the veteran does not 
meet the criteria for compensable limitation of motion for 
either knee under DC's 5260 and 5261, so that the criteria 
for a 10 percent rating under the criteria for evaluating 
arthritis have not been technically met.

It is again important for the veteran to understand that the 
10 percent ratings assigned are based entirely on his 
symptoms of functional limitations caused by his bilateral 
knee disability.  Without considering this symptomatology, 
the current evaluation could not be justified.  Notably, the 
VA examiners in March 2002 and May 2004 specifically found no 
evidence of weakness, fatigue, or lack of endurance for 
either knee.  Simply stated, the veteran's functional 
impairment on use of his right and left knees does not limit 
his range of motion to a point where a higher evaluation 
would be warranted for the time period prior to January 11, 
2006.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, supra.  

Turning to the question of instability, the Board notes that 
the veteran has endorsed symptoms of instability and 
recurrent subluxation.  He does wear a brace for his right 
knee, but there is no showing that the brace was prescribed 
due to instability or recurrent subluxation.  VA examinations 
in March 2002 and May 2004, as well as a private examination 
reports dated February 2003, indicated that there was no 
evidence of instability or subluxation of either knee on 
examination.  The remaining private and VA clinical records 
disclose no findings of instability or recurrent subluxation 
of either knee.  

Thus, this medical evidence is against consideration of a 
separate compensable evaluation for either knee under DC 5257 
prior to January 11, 2006.

The Board has also given consideration to the alternative DC 
criteria for evaluating a knee disability.  The magnetic 
resonance imaging (MRI) scans of both knees in January 2003 
and May 2004 demonstrate degenerative changes of the 
posterior horn and body of the medial meniscus with joint 
effusion bilaterally, but no dislocation of semilunar 
cartilage.  There is no competent evidence of ankylosis, 
impairment of the tibia and fibula, genu recurvatum, or 
history of removal of semilunar cartilage.  As such, the 
criteria of DC's 5256, 5258, 5259, 5262 and 5263 do not 
apply.

Thus, the preponderance of the evidence is against a finding 
that the veteran's right and left knee patellofemoral pain 
syndrome warranted initial ratings in excess of 10 percent 
under any applicable diagnostic code prior to January 11, 
2006.  In reaching this conclusion, the Board has considered 
the veteran's descriptions of bilateral knee pain, weakness, 
stiffness, swelling, recurrent subluxation, inflammation, 
instability, dislocation, locking, fatigue, and lack of 
endurance.  However, the findings reported by competent 
private and VA examiners outweigh his contentions.  As the 
preponderance of the evidence is against the veteran's claim, 
the benefit of the doubt doctrine is not applicable.  Ortiz, 
274 F. 3d. at 1365.

        ii.  Time period since January 11, 2006

VA examination on January 11, 2006 first reflected flexion of 
both knees limited to 50 degrees.  In its September 2007 
rating decision, the RO granted a 20 percent rating for each 
knee effective January 11, 2006.  The question remains 
whether a higher initial rating may be assigned since January 
11, 2006.

Applying the criteria to the facts of this case, the Board 
finds that the criteria for an initial rating in excess of 20 
percent for the veteran's right and left knees have not been 
met for the time period since January 11, 2006.  The Board 
notes that the veteran's right and left retropatellar pain 
syndrome has been productive of painful motion, limitation of 
motion no less than 0 degrees of extension and flexion to 50 
degrees, and no instability.

VA examination on January 11, 2006 demonstrated bilateral 
knee motion from 0 to 50 degrees with pain at 50 degrees.  VA 
examination in June 2007 showed right knee range of motion 
from 0 to 95 degrees, and left knee range of motion from 0 to 
100 degrees.  There are no additional private or VA clinical 
findings measuring motion of the right or left knee.

Overall, this evidence provides highly probative evidence 
against an initial rating in excess of 20 percent based upon 
limitation of flexion under DC 5260 or a compensable 
evaluation based upon limitation of extension under DC 5261, 
for the time period since January 11, 2006.

The Board acknowledges the veteran's continued complaints of 
functional impairment of his knees which interfere with 
activities such as lifting and carrying heavy weight, 
prolonged standing and walking, repetitive climbing, bending, 
kneeling, crawling and stooping.  However, VA examiners in 
January 2006 and June 2007 found that range of motion of the 
knees was not additionally limited by fatigue, weakness, lack 
of endurance or incoordination after repetitive use, 
providing evidence against this claim.

Notably, the veteran's range of motion findings in flexion 
falls well short of the criteria supporting a 20 percent 
rating for either knee.  In awarding a 20 percent rating, the 
RO found "this higher evaluation is assigned because the 
evidence of record shows painful and limited range of motion 
of the knees with functional limitations and a limpy gait."  

Quite simply, the 20 percent ratings assigned for each knee 
could not be justified without consideration of his 
functional impairment on use under 38 C.F.R. §§ 4.40, 4.45 
and the principles enunciated in DeLuca.  Clearly, the 
veteran's functional impairment on use of his right and left 
knees does not limit his range of motion to a point where 
higher evaluations would be warranted for the time period 
since January 11, 2006. 

Turning to the question of instability, the Board notes that 
VA examinations in January 2006 and June 2007 found no 
evidence of instability or subluxation of either knee on 
examination.  There are no findings of instability or 
recurrent subluxation of either knee reported in the clinical 
setting.  

Thus, this medical evidence is against consideration of a 
separate compensable evaluation for either knee under DC 5257 
since January 11, 2006.

The Board has also given consideration to the alternative DC 
criteria for evaluating a knee disability.  Again, there is 
no competent evidence of dislocation of semilunar cartilage, 
ankylosis, impairment of the tibia and fibula, or genu 
recurvatum.  As such, the criteria of DC's 5256, 5258, 5259, 
5262 and 5263 do not apply.

The Board has carefully reviewed the veteran's statements of 
record, particularly with respect to the onset and increased 
severity of his various bilateral knee symptoms during the 
appeal period.  The Board finds no lay or medical evidence of 
record prior to January 11, 2006 which could support an award 
of a 20 percent rating for either knee prior to VA 
examination on January 11, 2006.  The veteran's statements 
are outweighed by the medical evidence which, as a whole, 
provides evidence against any further compensation for any 
time during the appeal period. 

The Board has also given consideration to the alternative DC 
criteria for evaluating a knee disability.  There is still no 
evidence of dislocation of semilunar cartilage, ankylosis, 
impairment of the tibia and fibula, genu recurvatum, or 
history of removal of semilunar cartilage.  As such, the 
criteria of DC's 5256, 5258, 5259, 5262 and 5263 do not 
apply.

Based on the above, the preponderance of the evidence is 
against a finding that the veteran's right and left knee 
patellofemoral pain syndrome has warranted initial ratings in 
excess of 20 percent under any applicable diagnostic code 
since January 11, 2006.  As the preponderance of the evidence 
is against the veteran's claim, the benefit of the doubt 
doctrine is not applicable.  Ortiz, 274 F. 3d. at 1365.

C.  Extraschedular consideration

The Board is aware of the veteran's complaints as to the 
effects of his service-connected disabilities on his 
activities of work and daily living.  As noted by a VA 
examiner in June 2007, the veteran's service-connected 
symptoms are having a negative impact on his job performance 
and security.  In the Board's opinion, all aspects of the 
veteran's right ankle, right knee and right knee symptoms are 
encompassed in the schedular ratings assigned.  In fact, as 
noted above, the ratings assigned for his right and left 
knees are based upon consideration of his overall functional 
impairment as he does not technically meet the schedular 
criteria for his currently assigned ratings.  Additionally, 
the Board notes that higher schedular ratings are assignable 
for his right ankle and bilateral knee disabilities but, 
overall, he does not meet the criteria for the next higher 
ratings.  In fact, there is little evidence to support the 
current evaluations. 

As the assigned schedular evaluations are adequate, there is 
no basis for extraschedular referral in this case.  See Thun 
v. Peake, 22 Vet. App. 111, 114-15 (2008).  The Board further 
observes that there is no evidence of any unusual or 
exceptional circumstances.  His overall 50 percent rating 
contemplates workplace disruption commensurate with his level 
of severity, and he has not had frequent periods of 
hospitalization related to the service-connected disabilities 
at issue.  Overall, the Board finds no factors in this case 
outside the norm so as to warrant an extraschedular rating.  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R. 
§ 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).

III.  Service connection claims

The veteran alleges that his lumbar and cervical spine 
disabilities are caused or aggravated by his service 
connected disabilities.  He has not alleged that such 
disabilities were incurred in service, or that he has had 
persistent or recurrent symptoms of disability since service.  
However, the veteran's representative has argued for 
consideration of direct and presumptive service connection.  
The Board notes that the RO has considered direct service 
connection in its adjudications.  The Board, therefore, will 
consider all theories of service connection.

The veteran's medical records document current treatment for 
lumbar and cervical spine disabilities, variously diagnosed.  
The first requirement for a current disability, therefore, 
has been met.

The second requirement for service connection is evidence of 
in-service incurrence of an injury or disease.  The veteran's 
service medical records (SMRs), which include Physical 
Evaluation Board (PEB) and Medical Evaluation Board (MEB) 
proceedings just prior to his discharge, do not reflect 
treatment or diagnosis of chronic disabilities involving the 
lumbar and cervical spines. 

Overall, the Board must find that the SMRs provide probative 
evidence against these claims, failing to diagnose chronic 
disabilities of the lumbar and cervical spines in service.

Post-service, it is significant that the veteran did not have 
any documented treatment for any symptoms of the lumbar and 
cervical spines until June 1992, which is two years after his 
service.  At this time, he reported a history of neck pain 
with tingling down to his shoulder of one weeks' duration 
assessed as possible cervical disc disease.  He later 
received treatment for lumbar spine symptoms.  

The post-service medical records, overall, provide probative 
evidence against the claim, showing that the veteran's 
cervical and lumbar spine disabilities manifested more than 
two years after active service.  See Maxson v. Gober, 230 F. 
3d 1330, 1333 (Fed. Cir. 2000) (holding that it was proper to 
consider the veteran's entire medical history in determining 
if service-connection is warranted, including a lengthy 
period of absence of complaints); see also Forshey v. 
Principi, 284 F.3d 1335 (Fed. Cir. 2002) (holding that 
"negative evidence" could be considered in weighing the 
evidence).   

As arthritis was not manifest to a compensable degree within 
one year from separation from service, service connection on 
a presumptive basis is not warranted.  See 38 C.F.R. 
§§ 3.307, 3.309.

As noted above, disorders diagnosed after discharge may still 
be service connected if all the evidence establishes that the 
disorder was incurred in service.  38 C.F.R. § 3.303(d).  
This may be established through competent evidence of 
continuity of symptomatology beginning in service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997). 

However, the veteran has not alleged, and it is not shown, 
that he has had persistent or recurrent symptoms of the 
lumbar and/or cervical spines since service.  As such, 
service connection may not be established based on chronicity 
in service or post-service continuity symptoms first seen in 
service.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 494-
97.  

The Board further finds no competent evidence of a nexus 
between the veteran's currently diagnosed lumbar and cervical 
spine disabilities and his active service.  See Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (direct service 
connection requires evidence of a current disability with a 
relationship or connection to an injury or disease or some 
other manifestation of the disability during service).  

As such, there is no basis to award service connection for 
the veteran's lumbar and cervical spine disabilities on a 
direct service connection theory.

As indicated above, the crux of the veteran's allegations is 
that his service connected lower extremity disabilities have 
resulted in an altered gait that has caused and/or aggravated 
his lumbar and service spine disabilities, and the RO has 
obtained opinion on this issue as necessary to decide the 
claim.  

In May 2004, a Board-certified orthopedic VA examiner 
examined the veteran and reviewed the claims folder.  This 
examiner concluded that the veteran's current right knee 
disability was likely caused by his service connected right 
ankle disability, as this large weight bearing joint close to 
the right ankle likely compensated for the injured right 
ankle in supporting his weight, and maintaining a normal gait 
and effective ambulation.  However, it was less likely than 
not that the low back and cervical complaints were related to 
service-connected disability.  

The examiner reasoned that the medical records did not 
demonstrate a history of abnormal gait of sufficient severity 
to result to any stress to the lower back, and that there 
would be no medical explanation or clinical connection 
between a neck condition and a lower extremity disability.  
The examiner further noted that the veteran's current lumbar 
degenerative disc disease was believed to be related to his 
work as a mail carrier, which involved frequent bending, 
lifting stooping and prolonged hours of sitting.

Overall, this medical opinion provides strong and highly 
probative evidence against these claims, concluding that the 
veteran's lumbar and cervical complaints were not caused or 
aggravated by service-connected disability.

The record does include a September 2001 evaluation from a 
private orthopedic surgeon who indicated that the veteran's 
service-connected right ankle condition caused awkward gait 
and apprehensive movement while performing his regular work 
and daily living activities, "affecting his thoracolumbar 
spine."  

Overall, this examination reports provides limited evidence 
in support of the claim, containing an ambiguous reference to 
service-connected right ankle disability "affecting" the 
lumbar spine.

Additional evidence includes private consultation reports 
from Drs. I.R. and M.G.  In May 2003, Dr. M.G. provided 
opinion that the veteran's work activities at the post office 
"caused" the problems in the veteran's low back, providing 
evidence against this claim in that it indicates another 
reason for the back disability.   

In April 2004, Dr. I.R. referred to the veteran's back 
disability as resulting from a Worker's Compensation injury.  
Neither of these examiners referred to additional impairment 
of earning capacity of the veteran's lumbar and/or cervical 
spines being caused by service-connected disability. 

Overall, these examination reports provide highly probative 
evidence against these claims, attributing the veteran's 
lumbar spine disability to a post service work related 
injury, and failing to associate any lumbar or cervical 
complaints to service connected disability.

Nonetheless, the Board does have competent medical evidence 
for and against the veteran's claim as it pertains to his 
lumbar spine.   In cases such as this, where there are 
conflicting statements or opinions from medical 
professionals, it is within the Board's province to weigh the 
probative value of those opinions.  In Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993), the Court stated:

The probative value of medical opinion evidence 
is based on the medical expert's personal 
examination of the patient, the physician's 
knowledge and skill in analyzing the data, and 
the medical conclusion that the physician 
reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be 
attached to these opinions [are] within the 
province of the adjudicators; . . .

So long as the Board provides an adequate reason or basis for 
doing so, the Board does not err by favoring one competent 
medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  The probative value of a medical 
opinion is generally based on the scope of the examination or 
review, as well as the relative merits of the expert's 
qualifications and analytical findings, and the probative 
weight of a medical opinion may be reduced if the examiner 
fails to explain the basis for an opinion.  See Sklar v. 
Brown, 5 Vet. App. 140 (1993).

The September 2001 evaluation from the private orthopedic 
surgeon vaguely references the veteran's gait abnormality as 
"affecting his thoracolumbar spine," but gives no 
indication as to what affect was being produced or the extent 
of such affect.  The Board also notes that the examiner's 
opinion is premised on the veteran manifesting an awkward 
gait and apprehensive movement of his right ankle.  This 
finding is inconsistent with VA examination findings in March 
2002 and May 2004, which noted no significant gait 
abnormality.  It is also inconsistent with the veteran's own 
report of history, wherein he reported to a VA examiner in 
May 2004 that, historically, "he had little in the way of a 
limp or altered gait."  In this case, the veteran provides 
evidence against this own claims. 

On the other hand, the opinion provided by the VA examiner in 
May 2004 is based upon a comprehensive review of the entire 
evidentiary record, which was not available to the private 
examiner in 2001.  This examiner found no history of a 
significant gait alteration up to that time historically, 
although later evidence demonstrates a gait abnormality.  The 
examiner also provided a rationale for the opinion reached, 
including an assessment that the lumbar spine disability was 
caused by post service work duties.  This portion of the 
opinion is consistent with the examination reports from Drs. 
I.R. and M.G.

For the reasons indicated above, the Board places greater 
probative value to the May 2004 VA examiner's opinion which, 
when compared to the September 2001 opinion, is based upon a 
more comprehensive review of the record, includes a complete 
rationale for the opinion reached, and is more consistent 
with the medical findings of record.

The veteran has offered his personal opinion that his lumbar 
and cervical spine disabilities are proximately due to 
service-connected disability.  However, he is a lay person, 
not trained in medicine, and as such is not competent to 
offer an opinion on matters requiring medical expertise.  
Accordingly, his etiology assertions cannot be accepted as 
the type of competent evidence required to establish service 
connection.  Espiritu, 2 Vet. App. at 494.

For the reasons stated above, the veteran's claim for service 
connection for lumbar and cervical spine disabilities must be 
denied under direct, presumptive and secondary service 
connection theories.  The veteran's allegations have been 
considered, but his statements are outweighed by the medical 
evidence of record.  The evidence as to that issue is not so 
evenly balanced so as to allow application of the benefit-of-
the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

IV.  The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

With respect to the bilateral knee disabilities, the veteran 
is challenging the initial evaluations assigned following 
grants of service connection.  In Dingess v. Nicholson, 19 
Vet. App. 473 (2006), the Court held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

With respect to the increased rating claim, a pre-
adjudicatory RO letter dated October 2001 advised the veteran 
of the types of evidence and/or information deemed necessary 
to substantiate his claim as well as the relative duties on 
the part of himself and VA in developing his claim.  He was 
advised that percentages for service-connected disabilities 
were intended to represent the average impairment of earning 
capacity resulting from such diseases and their residual 
conditions in civil occupations.  He was further advised that 
entitlement to an increased evaluation required medical 
evidence showing that his condition had increased in severity 
and met, or more nearly approximated, the criteria for the 
next higher evaluation.

A post-adjudicatory RO letter in April 2008 reiterated to the 
veteran the types of evidence and/or information deemed 
necessary to substantiate higher ratings for his right ankle 
and bilateral knee disabilities.  He was further advised to 
submit to the RO any additional evidence in his possession 
pertinent to his claims.

A post-adjudicatory RO letter in May 2008 advised the veteran 
that his disability ratings were determined by a schedule for 
evaluating disabilities published at title 38 Code of Federal 
Regulations, Part 4.  He was informed that evidence 
considered in determining his disability ratings included the 
nature and symptoms of the condition, the severity and 
duration of the symptoms, and the impact of the condition and 
symptoms on employment.  Examples of evidence to be 
considered included information about on-going treatment 
records, including VA or other Federal treatment records, he 
had not previously identified; recent Social Security 
determinations; statements from employers as to job 
performance, lost time, or other information regarding how 
his condition affected his ability to work; or statements 
discussing his disability symptoms from people who have 
witnessed how they affected him.  He was further advised of 
the applicable DC criteria for evaluating his ankle and knee 
disabilities. 

Thus, the RO's pre-adjudicatory and post-adjudicatory letters 
provided the veteran compliant VCAA notice on his increased 
rating claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008).  The 
timing deficiencies were cured with readjudication of the 
claims in a July 2008 supplemental statement of the case.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Board further notes that, although additional notice was 
not required per Dingess with respect to the initial rating 
claims, the RO's May 2008 notice was provided to ensure 
complete development of the initial rating claims. 

With respect to the service connection claims, the veteran 
was not provided compliant VCAA notice.  In Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the United States 
Court of Appeals for the Federal Circuit held that any error 
by VA in providing the notice required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  The 
Federal Circuit stated that requiring an appellant to 
demonstrate prejudice as a result of any notice error is 
inconsistent with the purposes of both the VCAA and VA's 
uniquely pro-claimant benefits system.

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 48 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.

In this case, the Board finds that the notice errors have not 
affected the essential fairness of the adjudications.  As 
indicated above, the veteran does not allege, and it is not 
shown, that his lumbar and/or cervical spine disabilities 
first manifested in service or have any relation to service.  
Thus, the lack of notice regarding how to establish service 
connection on a direct or presumptive basis is harmless 
error.  Furthermore, the veteran and his representative 
attended a DRO conference in July 2004, wherein "the gist of 
the discussion involved the need to obtain a medical link 
relating [the veteran's] ... back conditions to [his] service 
connected right ankle condition."  It was discussed that his 
private clinical records did not provide such a link.  A 
section entitled "AGREED UPON ACTION" described the 
proceedings as follows:

As you indicated gaining a greater understanding 
of the type of medical documentation needed by the 
VA to evaluate your disabilities, you agreed to 
re-contact some of you[r] hea[l]th providers to 
gain a medical assessment linking your claimed 
disabilities to your right ankle condition.

As indicated by the DRO Conference Report, the veteran has 
had actual knowledge of the evidentiary requirements, and 
developmental duties, since July 2004.  He has had ample 
opportunity to obtain the necessary evidence.  On this 
record, the Board finds that the veteran has actual knowledge 
of the evidentiary requirements and the lack of a compliant 
VCAA notice has not affected the essential fairness of the 
adjudications.

VA has a duty to assist the veteran in the development of the 
claims.  This duty includes assisting the veteran in the 
procurement of SMRs and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the veteran's 
SMRs, his VA clinical records, and those private records 
which the veteran authorized the RO to obtain on his behalf.  
The veteran has not referred to any additional, unobtained, 
available, relevant evidence.

The veteran was also afforded multiple VA examinations to 
evaluate the current severity of his right ankle and 
bilateral knee disabilities.  Since the last VA examination 
conducted in June 2007, there is no lay or medical evidence 
suggesting an increased severity of symptoms to the extent 
that a higher rating may still be possible.  Thus, there is 
no duty to provide further medical examination on the 
increased and initial rating claims.  See VAOPGCPREC 11-95 
(Apr. 7, 1995).

With respect to the service connection claims, the veteran 
was also afforded VA examination, dated in May 2004, which 
provided opinion in this case as to the nature and etiology 
of the veteran's lumbar and cervical spine disabilities.  It 
is clear from the examination report that the examiner 
undertook his duties seriously, and provided opinion 
sufficient to decide this case.  The Board is of the opinion 
that the veteran's altered gait shown after this examination 
report does not alter the validity of the opinion obtained.  
The Board has further determined that the credible evidence 
is against a finding of persistent or recurrent symptoms of 
disability since service.  As such, the Board finds no basis 
to obtain additional medical opinion in this case.  

For the reasons expressed above, the Board finds that no 
further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of his 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

ORDER

An increased rating for residuals of right ankle fracture is 
denied.

An initial rating greater than 10 percent for patellofemoral 
syndrome of the right knee from August 29, 2001 to January 
11, 2006 is denied.

An initial rating greater than 20 percent for patellofemoral 
syndrome of the right knee since January 11, 2006 is denied.

An initial rating greater than 10 percent for patellofemoral 
syndrome of the left knee from August 29, 2001 to January 11, 
2006 is denied.

An initial rating greater than 20 percent for patellofemoral 
syndrome of the left knee since January 11, 2006 is denied.

Service connection for lumbar spine disability is denied.

Service connection for cervical spine disability is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


